

EXHIBIT 10.7




SALE OF INTELLECTUAL PROPERTY AGREEMENT


This Sale of Intellectual Property Agreement (“Agreement”) is made this fifth
day of April, 2002 (“Effective Date”), between the University of Rochester, an
educational institution chartered by the State of New York with offices at 518
Hylan Building, P.O. Box 271040, Rochester, New York 14627 (“Rochester”), and
VirtualScopics, LLC, a for-profit New York limited liability company with
offices at 160 Office Parkway, Pittsford, New York 14534 (“VirtualScopics”).


Rochester and VirtualScopics are parties to a certain License Agreement, dated
December 13, 2000 and amended on May 18, 2001 (“License Agreement”), pursuant to
which Rochester licensed certain intellectual property to VirtualScopics. In
return for a portion of the equity position in VirtualScopics held by the
Research Foundation of the University of Rochester, Rochester waived any
up-front license fees from VirtualScopics for the license rights granted in the
License Agreement.


In connection with a proposed investment in VirtualScopics by Pfizer Corporation
(“Pfizer”), VirtualScopics has requested that Rochester sell the IP (defined
below) to VirtualScopics in accordance with the terms of this Agreement, and
Rochester is willing to do so.


Therefore, in consideration of the premises and promises in this Agreement, the
parties agree as follows:


1.    Definitions


Capitalized terms not defined elsewhere herein or in the License Agreement will
have the meanings set forth below.


1.1    “Domain Names” means “VirtualScopics.com” and “VirtualScopic.com.”


1.2    “Exhibit” means an Exhibit further identified by a Section number (e.g.,
Exhibit 1.6 for the Patent Rights; Exhibit 2.2 for the form of Patent
Assignment, Exhibit 2.3 for the form of Domain Name Assignment, etc.) which is
attached to this Agreement and is hereby incorporated by reference.


1.3    "Governmental Authority" means any government, court, regulatory or
administrative agency or commission, or other governmental authority, agency or
instrumentality, whether federal, state or local (domestic or foreign),
including, without limitation, the U.S. Patent and Trademark Office (the "PTO").


1.4    “IP” means the Patent Rights and Domain Names.


1.5    “Operating Agreement” means the Second Amended and Restated Operating
Agreement of VirtualScopics, LLC, which will be dated and executed on or before
the closing of the Pfizer Transaction.


1.6    “Patent Rights” means all issued patents, United States provisional
patent applications, United States patent applications, and Patent Cooperation
Treaty patent applications listed in Exhibit 1.6 and inventions disclosed
therein and any divisions, continuations, continuations-in-part (to the extent
directed to subject matter specifically described in their respective parent
applications), reissues, reexaminations, renewals and substitutions thereof
(including, without limitation, remedies against infringements thereof and
rights of protection of all interest therein under the law of all
jurisdictions); and any and all foreign patents and patent applications that
claim priority from any of the foregoing.


--------------------------------------------------------------------------------



1.7    “Pfizer Transaction” means the execution of the Securities Purchase
Agreement, dated on or before 14 days after the Effective Date, between
VirtualScopics and Pfizer or an affiliate of Pfizer, which, among other things,
provides for the payment by Pfizer of $2.5 Million to VirtualScopics for
Series B Preferred Units of VirtualScopics.


In this Agreement, including any Exhibit, any reference to “including” means
“including but not limited to,” and any reference to “and” means “and/or” unless
the context clearly means otherwise.


2.    Sale of IP


2.1    In accordance with the terms of, and subject to the conditions in, this
Agreement, Rochester hereby sells, transfers, and assigns all of its right,
title and interest in the IP to VirtualScopics, free and clear of all liens and
encumbrances.


2.2    Rochester will execute a Patent Assignment with respect to the Patent
Rights in substantially the form of Exhibit  2.2, which VirtualScopics may
record in the United States Patent and Trademark Office, and Rochester will, at
VirtualScopics’ expense, execute all such further documents and perform all such
other acts as may be reasonably requested by VirtualScopics to effect the
transfer of ownership in the Patent Rights to VirtualScopics free and clear of
all liens and encumbrances.


2.3    Rochester will execute a Domain Name Assignment with respect to the
Domain Names in substantially the form of Exhibit 2.3, and Rochester will, at
VirtualScopics’ expense, execute all such further documents and perform all such
other acts as may be reasonably requested by VirtualScopics to effect the
transfer of ownership in the Domain Names to VirtualScopics free and clear of
all liens and encumbrances. Rochester will not register any domain names
including the mark “VirtualScopic” and, to the extent it has or will register
such domain names, hereby agrees to the transfer of such registrations to
VirtualScopics.


2.4    The sale of the IP is contingent upon VirtualScopics entering into a
Securities Purchase Agreement with Pfizer for the payment of $2.5 Million to
VirtualScopics for Series B Preferred Units of VirtualScopics within fourteen
(14) days of the Effective Date; (b) agreement by the parties on the form of the
Security Agreement required under Section 4.7 below within fourteen (14) days of
the Effective Date; and (c) amendment and restatement of the Operating Agreement
to incorporate all rights of Rochester under this Agreement to the satisfaction
of Rochester within thirty (30) days of the Effective Date. VirtualScopics may
not file the Patent Assignment described in Section 2.2 above until Rochester
provides written notice to VirtualScopics that Rochester is satisfied that the
conditions of this Section 2.4 have been met.


2.5    Upon fulfillment of the conditions set forth in Section 2.4 above, and
execution and delivery of (a) this Agreement and (b) the Assignment attached
hereto as Exhibit 2.2, the Leased Employee Agreements among Saara Totterman,
M.D. and Kevin Parker, Ph.D. on the one hand and VirtualScopics and Rochester on
the other hand effective as of December 12, 2000 will terminate and be of no
further force and effect, except for the provisions of Section 2 of such Leased
Employee Agreements with respect to the calculation and payment of any remaining
costs incurred by Rochester prior to the termination of such Leased Employee
Agreements and not yet paid by VirtualScopics.


2.6    Upon fulfillment of the condition set forth in Section 2.4 above, and
execution and delivery of (a) this Agreement, (b) the Assignment attached hereto
as Exhibit 2.2, (c) the Domain Name Assignment attached hereto as Exhibit 2.3,
(d) the Security Agreement attached hereto as Exhibit 4.7, and (e) the Warrant
to Purchase attached hereto as Exhibit 4.8, the License Agreement will terminate
and be of no further force or effect except for costs incurred pursuant to
Section 5.2 of the License Agreement, if any.

- 2 -

--------------------------------------------------------------------------------



3.    License of Patent Rights; End of License Agreement; License Back


3.1   VirtualScopics hereby grants to Rochester, subject to any rights the
United States Government may possess under 37 C.F.R. §401, a limited
non-exclusive, perpetual, irrevocable, royalty-free right and license to use the
Patent Rights solely for the purposes of research and education.


3.2   (a)    If at any time VirtualScopics elects to phase-out its use of, or
not commercialize, the IP or any part thereof that can be reasonably separated
therefrom, VirtualScopics will promptly notify Rochester. Upon request of
Rochester, VirtualScopics will negotiate with Rochester in good faith for
Rochester’s repurchase or license of any or all of such separable but
non-commercialized and/or phased out IP on reasonable terms.


(b)    Rochester acknowledges that upon payment in full of the Preferred Amount
by VirtualScopics or any of its affiliates, members, shareholders or employees,
Rochester shall have no rights to the IP except for the limited, non-exclusive
license set forth in Section 3.1 above.


4.    Financial and Related Considerations


4.1   (a)    VirtualScopics will pay Rochester a liquidating preferred amount of
$1,500,000 ("Preferred Amount").


(b)    VirtualScopics will pay Rochester two and one-quarter percent (02.25%) of
VirtualScopics’ gross sales revenues (including from any licenses) actually
received from any source after the Effective Date until Rochester has received
the Preferred Amount pursuant to such formula.


(c)    In addition to amounts due under Section 4.1(b), if VirtualScopics
licenses any of the IP to a third party, VirtualScopics will pay Rochester 25%
of the amount of any “License Fee(s)” actually received from such third
party(ies) by VirtualScopics until Rochester has been paid the Preferred Amount,
except that the 25% payment will not apply to image-analysis software or
software tools sold or licensed by VirtualScopics as is to its customers without
granting them the right to make modifications thereto. For purposes of this
Section 4.1(c), a “License Fee” means any payment(s), e.g., upfront or
installment payments, from any such third party licensee(s) which is not based
on revenues or sales and is not due on at least a quarterly basis.


4.2    Installments of the Preferred Amount due pursuant to Sections 4.1(b) and
(c) will be due at the end of each calendar quarter and will be paid within 30
days after the end of each such quarter to an account identified by Rochester.
Each such installment payment will be accompanied by a report setting forth in
reasonable detail and in accordance with generally accepted accounting
principles, as applicable (i) the amount of VirtualScopics’ gross sales revenues
for the preceding quarter and/or the basis of the calculation of any License
Fees, and the sources of any such revenues or License Fees, and (ii) the
calculation of the installment amount due. The report due by January 30th of
each year will also show an annual history of the previous four quarters.


4.3    If substantially all of the assets of or ownership interests in
VirtualScopics are sold, or if VirtualScopics sells the IP, in whole or in part,
the Preferred Amount will immediately become due and payable to the extent
VirtualScopics or its owners receive any consideration for such sale.


4.4    VirtualScopics may prepay the Preferred Amount at any time without
prepayment penalty.

- 3 -

--------------------------------------------------------------------------------



4.5    The Preferred Amount due Rochester will be preferred to all other amounts
paid by or disbursed from VirtualScopics except taxes, and the Operating
Agreement will be amended to provide that the Preferred Amount is prior and
preferred to any other distribution or payment (except taxes) from
VirtualScopics, including the dividend rights of Preferred Units described in
Article X of the Operating Agreement.


4.6    Provided Rochester first executes a reasonable Non-Disclosure Agreement,
Rochester will have the right to have its representative annually audit all
books and records of VirtualScopics (and to make copies thereof) during normal
business hours and upon reasonable notice to verify the amounts due Rochester.
To the extent Rochester receives or learns of such accounting information
pursuant to this Agreement, Rochester will treat such information as
confidential information of VirtualScopics and use it solely to verify and, if
necessary, to enforce its right to receive the Preferred Amount. If any amount
is not paid when due, it will be subject to a late charge equal to one percent
(1%) per month until paid. The presence or payment of any late charge will not
prevent Rochester from exercising any other rights it may be entitled to as a
result of any late payment, all of which rights are cumulative. Furthermore, if
any audit reveals an underpayment (excluding any late payment charges) of more
than ten percent (10%) of the amount otherwise due, in addition to any late
payment charge, VirtualScopics will also pay Rochester’s reasonable costs
incurred in connection with the audit.


4.7    VirtualScopics will grant Rochester a security interest, substantially in
the form of the Security Agreement that shall be attached to this Agreement as
Exhibit 4.7, within fourteen (14) calendar days of execution of this Agreement,
in the Patent Rights for the payment of the Preferred Amount. Upon payment of
the Preferred Amount, Rochester's security interest shall terminate.


4.8    VirtualScopics will also grant Rochester a warrant to purchase 375,000 of
the Common Units of VirtualScopics. The warrant will be substantially in the
form of Exhibit 4.8. The exercise price for the Units will be $0.70 per Unit,
subject to such adjustments of such price or other terms of the warrant as may
be set forth in the warrant; provided, however (a) the warrant will be effective
as of the Effective Date and will terminate ten years thereafter; and (b) the
warrant may be assigned by Rochester to any corporation or other legal entity of
which Rochester is the sole shareholder or sole member.


5.    Rochester's Representations and Warranties


5.1   Rochester represents and warrants to VirtualScopics the following:


(a)    that before the closing of the sale of the IP hereunder Rochester is the
sole owner of the IP, particularly including the Patent Rights, but excluding
those inventions not included within the scope of valid claims ultimately issued
on the Patent Rights;


(b)    that to the best of Rochester’s knowledge, no third party has any rights
to the IP except those of VirtualScopics as set forth in the License Agreement
and those of the inventors of the applicable IP who were employees of Rochester
at the time of such inventions, provided, however, that all such rights shall
terminate upon the sale of the IP to VirtualScopics hereunder;


(c)    that this Agreement, the Patent Assignment and the Domain Name Assignment
(together with all other documents executed and delivered herewith and
therewith) are within Rochester’s legal powers, have been duly executed and
delivered and constitute the valid and binding agreements of Rochester;

- 4 -

--------------------------------------------------------------------------------



(d)    that the execution, delivery and performance by Rochester of this
Agreement, the Patent Assignment, Domain Name Assignment (together with all
other documents executed and delivered herewith and therewith) do not require
any notice to, action or consent by or in respect of, or filing with, any
Governmental Authority (other than the filing of the Patent Assignments with the
PTO and any other applicable Governmental Authority, and the filing of the
Domain Name Assignment with Network Solutions, Inc.);


(e)    that there is no action, suit, investigation or proceeding (or any basis
thereof), of which Rochester has received written notice, pending or, to the
knowledge of Rochester, threatened, before any Governmental Authority or
arbitrator that has or could materially affect the IP; Rochester has not
received written notice of any claims made by any person or entity with respect
to, or any actions, suits or other proceedings relating to, the IP which would
have a material adverse effect on the proposed or intended use of the IP;


(f)    that except for the License Agreement and the Leased Employee Agreements
referenced in Section 2.5 above, Rochester has not granted any licenses,
sublicenses or other rights relating to the IP, and that, prior to the date of
this Agreement, Rochester has not granted any license or covenant not to sue
with respect to the IP to any third party; and


(g)    that to its knowledge Rochester and each inventor listed in any patent or
patent application and the attorneys of record thereto have complied with the
PTO duty of candor and good faith in dealing with the PTO, including the duty to
disclose to the PTO all information known to be material to the patentability of
each of the patent applications.


In Sections 5.1(b), 5.1(e), and 5.1(g) of this Agreement and Section 1.3 of
Exhibit 2.3 to this Agreement only, for the purposes of Rochester’s
“knowledge,”“Rochester” shall mean the University of Rochester Office of
Technology Transfer and Office of Counsel to the Medical Center, University of
Rochester and Strong Health.


The representation and warranty set forth in Section 5.1(a) shall survive the
closing of the sale of IP.


5.2    EXCEPT AS SET FORTH IN SECTION 5.1 ABOVE, ROCHESTER MAKES NO
REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED, OR STATUTORY WITH RESPECT TO THE
IP, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
AND THE VALIDITY OF ANY PART OF THE IP, INCLUDING BUT NOT LIMITED TO ISSUED OR
PENDING CLAIMS OF THE PATENT RIGHTS AND THE ABSENCE OF LATENT OR OTHER DEFECTS,
WHETHER OR NOT DISCOVERED OR DISCOVERABLE. NOTHING IN THIS AGREEMENT OR ANY
OTHER AGREEMENT TO WHICH ROCHESTER AND VIRTUALSCOPICS ARE PARTIES WILL BE
CONSTRUED AS A REPRESENTATION OR WARRANTY THAT THE PRACTICE OF THE PATENT RIGHTS
OR ANY OTHER USE OF THE IP WILL NOT INFRINGE UPON AN INTELLECTUAL PROPERTY RIGHT
OF ANY OTHER PERSON.


6.    Rochester's Covenants


6.1   Confidentiality. Rochester will hold, and will use reasonable commercial
efforts to cause its officers, directors, employees, accountants, counsel,
consultants, advisors and agents to hold, in confidence, all confidential
documents and information concerning the IP, and such information which is
identified in writing as confidential or, if delivered orally, if confirmed in
writing as confidential within 30 days after oral delivery. Such obligation of
confidentiality shall not apply to information that (a) is publicly known as of
the date of the disclosure; (b) becomes publicly known after the date of
disclosure through no fault of Rochester or any person or entity to whom
Rochester has disclosed the information pursuant to the terms of this Section
6.1; (c) is received after the date of this Agreement, from a third party who is
not known to Rochester to have any obligation of confidentiality to
VirtualScopics; (d) is disclosed by Rochester in accordance with and subject to
any limitations set forth in any written consent granted by VirtualScopics; or
(e) is requested to be disclosed by Rochester pursuant to a judicial or
administrative process, provided that Rochester shall use its best efforts to
minimize such disclosure, and provided further that Rochester shall notify
VirtualScopics of the disclosure request or order and cooperate with
VirtualScopics in obtaining a protective order if VirtualScopics opts to seek
one, which efforts shall be communicated to Rochester prior to the date the
disclosure is due and shall be at VirtualScopics’ sole expense.

- 5 -

--------------------------------------------------------------------------------



6.2    Patent Documentation. Upon request of VirtualScopics, Rochester shall
promptly advise its patent counsel of the existence of this Agreement and
request that patent counsel transfer the ownership of its files concerning the
IP from Rochester to VirtualScopics and, to the extent it has the authority to
do so, will provide VirtualScopics or its representative Power to Inspect any
pending U.S. or foreign patent application as set forth in the Patent Rights.


7.    Indemnity; Limitation of Liability


7.1   VirtualScopics will at all times defend, indemnify and hold harmless
Rochester, its trustees, directors, officers, employees, and affiliates from and
against all claims, proceedings, demands, losses, expenses (including attorney
fees and expenses, whether incurred as the result of a third party claim or a
claim to enforce this Agreement), liabilities, and damages (collectively,
“Claim”) to the extent arising out of the exercise of VirtualScopics’ rights
hereunder with respect to VirtualScopics’ intellectual property, including the
IP, or any part thereof, including a Claim associated with injury or death to
any person(s), damage to property, and the research, production, manufacture,
testing, sale, use, marketing, consumption, and advertising related to the
exercise and exploitation of VirtualScopics’ intellectual property in any form.
Rochester shall promptly notify VirtualScopics of any Claim of which it becomes
aware and, at VirtualScopics’ expense, will cooperate in the defense and
settlement thereof. Failure to provide such notice will not absolve
VirtualScopics from its indemnity obligation except to the extent of actual
prejudice and additional expenses caused by such failure. Except at its own
cost, Rochester will not compromise or settle any Claim without the prior
written consent of VirtualScopics, which will not be unreasonably withheld or
delayed.


7.2   Rochester will at all times defend, indemnify and hold harmless
VirtualScopics, its trustees, directors, officers, employees and affiliates from
and against all claims, proceedings, demands, losses, expenses (including
attorneys' fees and expenses, whether incurred as a result of a third-party
claim or a claim to enforce this Agreement), liabilities and damages
(collectively, "Claim") to the extent arising out of a breach of a
representation, warranty or covenant by Rochester hereunder or as a result of
Rochester's use or exploitation of the IP. VirtualScopics will endeavor to
properly notify Rochester of any Claim of which it becomes aware and, at
Rochester's expense, will cooperate in defense and settlement thereof. Failure
to provide such notice will absolve Rochester from its indemnity obligation to
the extent of actual prejudice and additional expense caused by such failure.
Except at its own cost, VirtualScopics will not compromise or settle any Claim
without the prior written consent of Rochester, which will not be unreasonably
delayed or withheld.


7.3   Rochester’s sole liability, monetary or otherwise, to VirtualScopics or
anyone claiming under or through VirtualScopics hereunder shall in no event
exceed the amounts actually paid to Rochester pursuant to Section 4.1(a).
VirtualScopics shall have no right to claim any such amount except solely as a
result of a successful Claim by VirtualScopics pursuant to Rochester’s indemnity
obligation under Section 7.2 above. These limitations shall apply regardless
whether such Claim is based in contract, warranty, tort (including negligence),
strict liability, or any other legal theory, and, for the purposes of this
Section, all Claims will be aggregated. Furthermore, in no event will Rochester
be liable for incidental, indirect, consequential, special, economic, or
punitive damages, even if Rochester has been advised, or has other reason to
know, of their possibility.

- 6 -

--------------------------------------------------------------------------------



8.    Default


8.1   If VirtualScopics defaults in any obligation hereunder, including failure
to pay any amount due under Section 4.1(a), and such default continues more than
30 days after Rochester has given notice to VirtualScopics of such breach,
Rochester will have to right, at its election, to terminate this Agreement and
to pursue any other remedy available to it.


8.2   Without limiting the foregoing, upon VirtualScopics’ breach of this
Agreement Rochester will have the right, but not the obligation, to repossess
the IP as set forth in the Security Agreement. No other amount will be due
VirtualScopics in such event, other than amounts due pursuant to the Security
Agreement.


9.    Miscellaneous


9.1   This Agreement will be construed in accordance with the laws of the United
States of America and the State of New York, without reference to its conflict
of law provisions. All actions or proceedings arising in connection with this
Agreement will be tried and litigated exclusively in the courts located in
Monroe County, New York. The parties consent to the exclusive personal
jurisdiction of such venue, which choice of venue is intended by the parties to
be mandatory and not permissive and to preclude the possibility of litigation
between the parties arising out of this Agreement in any jurisdiction other than
that specified in this Section. Each party waives any right it may have to
assert the doctrine of forum non-conveniens or similar doctrine or to object to
venue with respect to any proceeding brought in accordance with this Section.


9.2   This Agreement may be executed in one or more counterparts, each of which
will be deemed an original, and will become effective and binding upon the
parties as of the execution date at such time as all the signatories hereto have
signed a counterpart of this Agreement.


9.3   This Agreement is the entire agreement between the parties with respect to
its subject matter, and it supersedes all other prior and contemporary
agreements and understandings, written or oral, between them with respect
thereto. This Agreement may be modified only by a written instrument signed by
both parties.


9.4   This Agreement is binding on and will inure to the benefit of the
respective successors and permitted assigns of the parties.


9.5   All rights and remedies available at law or in equity available to a party
are will be considered to be cumulative and not limited by this Agreement.


9.6   All notices to a party hereunder will be in writing and will be delivered
personally, by certified or registered mail (return receipt requested), or by a
nationally recognized courier service with a tracking system to verify receipt.
Notices will be effective upon receipt and delivered to the addresses set forth
below or to such other address as may be changed by notice.

- 7 -

--------------------------------------------------------------------------------




Notices to Rochester will be sent to:
Director, Office of Technology Transfer
 
University of Rochester
 
518 Hylan Building
 
P.O. Box 270140
 
Rochester, New York 14627
 
Tel.: 585.275.3998
     
With a copy to: Jeanine Arden Ornt, Esq.
 
Office of Counsel
 
University of Rochester
 
Box 308
 
601 Elmwood Avenue
 
Rochester, New York 14642
 
Tel.: 585.275.8571
   
Notices to VirtualScopics will be sent to:
Dr. Kevin Parker, President
 
VirtualScopics, LLC
 
160 Office Parkway
 
Pittsford, New York 14534
 
Tel: 585.249.6231



In witness whereof, the parties have executed and delivered this Agreement as of
the Effective Date:
 

UNIVERSITY OF ROCHESTER   VIRTUALSCOPICS, LLC           By: /s/ Charles E.
Phelps   By: /s/ Mikael Totterman  

--------------------------------------------------------------------------------

Charles E. Phelps
   

--------------------------------------------------------------------------------

Mikael Totterman
          Its: Provost   Its: COO           Date: April 5, 2002   Date: April 5,
2002


 
 

 
- 8 -

--------------------------------------------------------------------------------



Exhibit 1.6 - Patents and Patent Applications




UR
tech.
ref.
Law
firm
ref.
Number
Title
Status
*765
000687.0025
6,169,817
(09/185,514)
System and Method For 4D Reconstruction and Visualization
US issued 01/02/2001
(filed 11/04/1999) 
*765
000687.0123
PCT/US99/25704
WO 00/26852
System and Method For 4D Reconstruction and Visualization
PCT filed 11/03/1999
WIPO published 05/11/2000
*765
000687.0176
99958737.1
System and Method For 4D Reconstruction and Visualization
Europe filed 11/03/1999
*765
000687.0173
7005694/01
System and Method For 4D Reconstruction and Visualization
Korea filed 05/04/2001
*765
000687.0174
580158/00
System and Method For 4D Reconstruction and Visualization
Japan filed 05/07/2001
*765
000687.0175
142972
System and Method For 4D Reconstruction and Visualization
Israel filed 05/04/2001
*765
000687.0177
2350017
System and Method For 4D Reconstruction and Visualization
Canada filed 05/04/2001
*765
000687.0178
16034/00
System and Method For 4D Reconstruction and Visualization
Australia filed 05/22/2001
*765-01
000687.0138
09/540,524 
Magnetic Resonance Imaging with Resolution and Contrast Enhancement
US filed 03/31/2000
*765-01
000687.0168
PCT/US01/10308
WO 01/75483 
Magnetic Resonance Imaging with Resolution and Contrast Enhancement
PCT filed 04/02/2001
*765-01
000687.0169
90107831 
Magnetic Resonance Imaging with Resolution and Contrast Enhancement
Taiwan filed 05/28/2001 **
*985
000687.0180
09/908,492
System and Method for Reducing or Eliminating Streak Artifacts and Illumination
Inhomogeneity in CT Imaging
US filed 07/19/2001
*1047
000687.0183
60/306,166
System and Method for Quantifying Tissue Structures and their Change over Time
Provisional filed 07/19/2001
*1047
000687.
0182
Not yet filed
System and Method for Quantifying Tissue Structures and their Change over Time
Draft application prepared, but not filed.
*1048
000687.0186
60/307,869
System and Method for Quantitative Assessment of Joint Diseases and the Change
over Time of Joint Diseases
Provisional filed 07/27/2001
*1048
000687.
0198
Not yet filed
System and Method for Quantitative Assessment of Joint Diseases and the Change
over Time of Joint Diseases
Draft application prepared, but not filed.
*1059
000687.0191
60/316,965
System and Method for Quantitative Assessment of Neurological Diseases and the
Change over Time of Neurological Diseases
Provisional filed 09/05/2001
*1059
000687.
0199
Not yet filed
System and Method for Quantitative Assessment of Neurological Diseases and the
Change over Time of Neurological Diseases
Draft application prepared, but not filed.
*1060
000687.0192
60/322,427
System and Method for Quantitative Assessment of Cancers and their Change over
Time
Provisional filed 09/17/2001 
*1060
000687.
0200
Not yet filed
System and Method for Quantitative Assessment of Cancers and their Change over
Time
Draft application prepared, but not filed.

 
Notes:
University of Rochester Technology Reference Number preface is 2-11144- * in all
cases.
 
Law firm reference number is that of the firm, Blank Rome Comisky & McCauley,
LLP, Washington, D.C.
 
** With a change in Taiwanese law, a filing date of 04/02/2001 was recently
accorded.

 
- 9 -

--------------------------------------------------------------------------------



Exhibit 2.2


ASSIGNMENT


The University of Rochester (“Assignor”), an educational institution chartered
by the State of New York with offices at 518 Hylan Building, Rochester, New York
14627 is the owner of the United States and foreign Letters Patents and patent
applications identified and set forth on Exhibit 1.6 attached hereto and
incorporated herein and made a part hereof (“Patents and Patent Applications”)
and desires to assign its entire right, title and interest in and to the Patents
and Patent Applications to Assignee (defined below).
 
VirtualScopics, LLC, a for-profit New York limited liability company with
offices at 160 Office Parkway, Pittsford, New York 14534 (“VirtualScopics”),
desires to acquire all right, title and interest in and to the Patents and
Patent Applications.
 
Therefore, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Assignor, intending to be legally bound, does
hereby sell, assign, and transfer to VirtualScopics and its successors, legal
representatives, and assigns (collectively, “Assignee”) all right, title, and
interest throughout the world in and to the Patents and Patent Applications and
all divisions, renewals, continuations, reissues and extensions thereof, and all
Letters Patent of the United States and elsewhere which may be granted thereon,
and all rights of priority under International Conventions and applications for
Letters Patent which may hereafter be filed on any of the foregoing in the
United States or elsewhere. Assignor hereby authorizes and requests the
Commissioner of Patents of the United States, and any Official of any country or
countries foreign to the United States, whose duty it is to issue patents on
applications, to issue all Letters Patent with respect to the Patents and Patent
Applications to Assignee in accordance with the terms of this instrument.


The assignment herein is made pursuant to terms as set forth in that certain
Sale of Intellectual Property Agreement of even date hereof.


At Assignee’s expense, Assignor will (or will cause its representatives or
agents to) testify in any legal proceeding, sign all lawful papers, execute all
divisional, continuing and reissue applications, make all rightful oaths and
generally do everything commercially reasonable to aid Assignee to obtain and
enforce proper patent protection for the Patents and Patent Applications in all
countries.


IN WITNESS WHEREOF, Assignor’s duly authorized officer signed this instrument
this fifth day of April, 2002.
 
UNIVERSITY OF ROCHESTER




By:      _______________________________
Charles E. Phelps


Title:   Provost

- 10 -

--------------------------------------------------------------------------------



Exhibit 2.3
 
DOMAIN NAME ASSIGNMENT
 


 
This Domain Name Assignment (“Agreement”) is effective as of April 5, 2002
(“Effective Date”), and is between the University of Rochester, an educational
institution chartered by the State of New York with offices at 518 Hylan
Building, Rochester, New York 14627 (“Rochester”), and VirtualScopics, LLC, a
for-profit New York limited liability company with offices at 160 Office
Parkway, Pittsford, New York 14534 (“VirtualScopics”).
 
In connection with the Sale Of Intellectual Property Agreement between the
parties effective as of the Effective Date (“IP Agreement”), Rochester has sold
and VirtualScopics has purchased, the following domain names
“VirtualScopics.com” and “VirtualScopic.com” (the “Domain Names”), subject to
the conditions of this Agreement. Therefore, the parties agree as follows:
 
1.    DOMAIN NAME ASSIGNMENT.
 
1.1    Assignment of Domain Name. For good and valuable consideration, Rochester
hereby transfers and assigns to VirtualScopics all of Rochester’s right, title
and interest in and to the two Domain Names, “VirtualScopics.com” and
“VirtualScopic.com”, and the registrations thereof. The transfer and the
assignment will take effect upon execution of this Agreement and the IP
Agreement.
 
1.2    Cooperation in Transferring Domain Name. Rochester will cooperate with
VirtualScopics and will follow VirtualScopics’ reasonable instructions to effect
the transfer of the Domain Names and their registrations in a timely manner.
Specifically, Rochester will complete, execute and transmit the necessary
Network Solutions, Inc. ("NSI") or such other entity Registrant Name Change
Agreements and/or to correspond with NSI (or such other entity) to authorize
transfer of the Domain Names.
 
1.3    Warranty. In addition to the representations and warranties made by
Rochester in the IP Agreement with respect to the Domain Names, Rochester
warrants and represents that, to the best of its knowledge, it has unencumbered
rights in the Domain Names, that Rochester properly registered the Domain Names
with NSI without committing fraud or misrepresentation, that Rochester has the
authority to transfer the Domain Names, and that the Domain Names do not
infringe the rights of any third party.
 
2.    MISCELLANEOUS.
 
2.1    Choice of Law; Venue. This Agreement will be construed in accordance with
the laws of the State of New York, without reference to its conflict of law
provisions. All actions or proceedings arising in connection with this Agreement
will be tried and litigated exclusively in the courts located in Monroe County,
New York. The parties consent to the exclusive personal jurisdiction of such
venue, which choice of venue is intended by the parties to be mandatory and not
permissive and to preclude the possibility of litigation between the parties
arising out of this Agreement in any jurisdiction other than that specified in
this Section. Each party waives any right it may have to assert the doctrine of
forum non-conveniens or similar doctrine or to object to venue with respect to
any proceeding brought in accordance with this Section.
 
2.2    Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, and will become effective and binding
upon the parties as of the execution date at such time as all the signatories
hereto have signed a counterpart of this Agreement.
 
- 11 -

--------------------------------------------------------------------------------



2.3    Entire Agreement. This Agreement together with the IP Agreement contains
the entire agreement between the parties with respect to its subject matter, and
it supersedes all other prior and contemporary agreements and understandings,
written or oral, between them with respect thereto.
 
2.4    Successors and Assigns. This Agreement is binding on and will inure to
the benefit of the respective successors and assigns of the parties.
 
In witness whereof, the parties have executed and delivered this Agreement as of
the Effective Date:
 
 

UNIVERSITY OF ROCHESTER   VIRTUALSCOPICS, LLC           By:     By:    

--------------------------------------------------------------------------------

Charles E. Phelps
   

--------------------------------------------------------------------------------

Mikael Totterman
          Its: Provost   Its: COO           Date: April 5, 2002   Date: April 5,
2002



- 12 -

--------------------------------------------------------------------------------



Exhibit 4.7


Security Agreement
 
need
 

- 13 -

--------------------------------------------------------------------------------



Exhibit 4.8


THIS WARRANT AND THE SECURITIES ISSUED UPON THE EXERCISE HEREOF HAVE BEEN OR
WILL BE ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT’). SUCH SECURITIES MAY NOT BE
OFFERED OR SOLD OR TRANSFERRED IN THE UNITED STATES OR TO U.S. PERSONS IN THE
ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER THE ACT WHICH,
EXCEPT IN THE CASE OF AN EXEMPTION PURSUANT TO RULE 144 UNDER THE ACT, IS
CONFIRMED IN A LEGAL OPINION SATISFACTORY TO THE COMPANY. IN ADDITION, THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFER CONTAINED IN THE THEN CURRENT
VIRTUALSCOPICS OPERATING AGREEMENT (“OPERATING AGREEMENT”) A CURRENT COPY OF
WHICH MAY BE OBTAINED FROM THE COMPANY, THE ISSUER OF THESE SECURITIES.
 
Warrant to Purchase
Common Units of VirtualScopics, LLC
 
Issue Date: April 5, 2002
Warrant No. 2

 
This Warrant to Purchase Common Units of VirtualScopics, LLC (“Warrant”)
certifies that, for value received the person named below (“Investor”), is
entitled, upon the terms and subject to the conditions hereinafter set forth, at
any time after April 5, 2002 (“Exercise Date”) and prior to April 5, 2012
(“Termination Date”) to subscribe for and purchase from VirtualScopics, LLC, a
New York limited liability company (“Company”), 375,000 Common Units (“Warrant
Units”); provided, however, the Initial Exercise Date will accelerate to the
date of an “Accelerating Event” defined below. The purchase price per unit for
the Warrant Units will equal $0.70 (“Exercise Price”). The Exercise Price and
the number of Common Units for which the Warrant is exercisable will be subject
to adjustment as provided herein. This Warrant is being issued in connection
with the Sale of Intellectual Property Agreement (“IP Agreement”), dated as of
April 5, 2002, between Company and Investor, and is subject to its terms.
Capitalized terms not otherwise defined herein will have that meaning as set
forth in the IP Agreement or in the Operating Agreement. If there is any
conflict between the terms of this Warrant and the IP Agreement, the IP
Agreement will control. For purposes of this Agreement, an Accelerating Event
will mean the date of a sale of all or substantially all of Company’s assets.
 
1.    Title of Warrant. This Warrant will be issued in the name of Investor.
Investor may transfer or assign this Warrant to any corporation or other legal
entity of which Rochester is the sole shareholder or sole member.
 
2.    Authorization of Common Units. Company covenants that all Common Units
which may be issued upon the exercise of rights represented by this Warrant
will, upon exercise of the rights represented by this Warrant and payment of the
Exercise Price, be duly authorized, validly issued, fully paid and
non-assessable and free from all taxes, liens and charges in respect of the
issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue).
 
3.    Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made at any time or times after the Issue Date, in whole or in
part, before the close of business on the Termination Date, or such earlier date
on which this Warrant may terminate as provided in Section 9 below, by the
surrender of this Warrant and the Notice of Exercise annexed hereto as Exhibit A
duly executed, at the office of Company (or such other office or agency of
Company as it may designate by notice in writing to Investor at the address of
Investor appearing on the books of Company), upon payment of the Exercise Price
for the Warrant Units thereby purchased and the execution of joinder agreements,
if necessary, satisfactory to Company for Investor to become a party to the
Operating Agreement and the Agreement with respect to the Warrant Units being
acquired unless Investor is already a party to such agreements; whereupon
Investor will be entitled to receive a certificate and/or have its ownership of
the Warrant Units being acquired recorded in Company’s member ledger as set
forth under Section 6 below. Payment of the Exercise Price may be paid by
Acceptable Currency to an account designated by Company in an amount equal to
the Exercise Price multiplied by the number of Warrant Units being purchased.
 
- 14 -

--------------------------------------------------------------------------------



4.    Expenses. Issuance of certificates for Common Units upon the exercise of
this Warrant will be made without charge to Investor for any incidental expense
in respect of the issuance of such certificate, all of which will be paid by
Company, and such certificates will be issued in the name of Investor.
 
5.    Restrictions on Transfer of Warrant Units.
 
(a)    Warrant Units may not be sold, transferred, pledged, hypothecated or
otherwise disposed of except in accordance with applicable federal and state
securities laws and, if applicable, the terms and conditions of the IP Agreement
and the Operating Agreement.
 
(b)    Unless the Warrant Units have been registered under the Act, or are
exempt from registration, upon exercise of the Warrant or any portion thereof
and the issuance of any Warrant Units, all certificates representing Warrant
Units, if any are issued, will bear on the face thereof substantially the
following legend:
 
THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). SUCH SECURITIES MAY
NOT BE OFFERED OR SOLD OR TRANSFERRED IN THE UNITED STATES OR TO U.S. PERSONS IN
THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER THE ACT WHICH,
EXCEPT IN THE CASE OF AN EXEMPTION PURSUANT TO RULE 144 UNDER THE ACT, IS
CONFIRMED IN A LEGAL OPINION SATISFACTORY TO THE COMPANY. IN ADDITION, THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFER AND OTHER RESTRICTIONS
CONTAINED IN THE THEN CURRENT VIRTUALSCOPICS, LLC OPERATING AGREEMENT AND THE IP
AGREEMENT, WHICH MAY BE OBTAINED FROM THE ISSUER OF THESE SECURITIES.
 
Investor agrees and acknowledges that this Warrant is being purchased for its
own account, for investment purposes only, and not for the account of any other
person, and not with a view to distribution, assignment, pledge or resale to
others or to fractionalization in whole or in part. Investor further represents,
warrants and agrees as follows: no other person has or will have a direct or
indirect beneficial interest in this Warrant and Investor will not sell,
hypothecate or otherwise transfer the Warrant except in accordance with the Act
and applicable state securities laws or unless, in the opinion of counsel for
Investor acceptable to Company, an exemption from the registration requirements
of the Act and such laws is available and except in accordance with the
Operating Agreement.
 
6.    No Rights as Member Under This Warrant until Exercise. This Warrant does
not entitle Investor to any rights to allocations or profits or losses,
distributions or to vote or other rights as a member of Company prior to the due
exercise thereof. If, however, at the time of the surrender of this Warrant and
purchase of Warrant Units Investor will be entitled to exercise this Warrant,
the Common Units so purchased will be and be deemed to be issued to Investor as
the record owner of such Units as of the close of business on the date on which
this Warrant will have been exercised.
 
- 15 -

--------------------------------------------------------------------------------



7.    Loss, Theft, Destruction or Mutilation of Warrant. Company represents and
warrants that upon receipt by Company of evidence reasonably satisfactory to it
of the loss, theft, destruction or mutilation of any Warrant, and in case of
loss, theft or destruction, of indemnity or security reasonably satisfactory to
it, and upon reimbursement to Company of all reasonable expenses incidental
thereto, and upon surrender and cancellation of such Warrant, if mutilated,
Company will make and deliver a new Warrant of like tenor and dated as of such
cancellation, in lieu of this Warrant.
 
8.    Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
is a Saturday, Sunday or a legal holiday, then such action may be taken or such
right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.
 
9.    Effect of Certain Events.
 
(a)    If at any time Company proposes to sell or otherwise convey all or
substantially all of its assets, a sale in which the consideration to be
received by Company or its members consists solely of cash, Company will give
Investor thirty (30) days’ notice of the proposed effective date of the
transaction specifying that the Warrant will terminate if the Warrant has not
been exercised by the effective date of the transaction. If Investor exercises
its option under this section, the option will be net exercisable.
 
(b)    If Company will at any time effect any merger, consolidation, exchange of
Units, recapitalization, reorganization, or other similar event, as a result of
which Common Units will be changed into the same or a different number of Units
of the same or another class or classes of Units or securities of Company or
another entity, or other property, Investor will have the right thereafter to
purchase, by exercise of this Warrant and payment of the aggregate Exercise
Price for the Warrant Units being purchased, the kind and amount of securities
and property which it would have owned or have been entitled to receive after
the happening of such transaction had this Warrant been exercised immediately
prior thereto.
 
10.   Adjustments of Exercise Price and Number of Warrant Units. The number and
kind of securities purchasable upon the exercise of this Warrant and the
Exercise Price will be subject to adjustment from time to time if Company
(i) declares or pays a dividend in Units or makes a distribution in Units to
holders of its outstanding Common Units, (ii) subdivides its outstanding Common
Units, (iii) combines its outstanding Common Units into a smaller number of
Common Units or (iv) issues any Common Units in a reclassification of Units. In
such event, the number of Common Units purchasable upon exercise of this Warrant
immediately prior thereto and the corresponding Exercise Price will be equitably
and proportionately adjusted so that Investor will be entitled to receive the
kind and number of Units or other securities of Company which it would have
owned or had been entitled to receive at an equitably and proportionately
adjusted Exercise Price had such Warrant been exercised immediately prior to
such event, as determined in good faith by Company’s Board of Directors. An
adjustment made pursuant to this Section 10 will become effective immediately
after the effective date of such event retroactive to the record date, if any,
for such event.
 
11   Voluntary Adjustment by Company. Company may at its sole discretion, at any
time during the term of this, Warrant, reduce the then current Exercise Price to
any amount and for any period of time deemed appropriate by Company’s Board of
Directors.
 
- 16 -

--------------------------------------------------------------------------------



12.    Notice of Adjustment. Whenever the number of Warrant Units or number or
kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, as herein provided, Company will
promptly mail to Investor by registered or certified mail, return receipt
requested, notice of such adjustment or adjustments setting forth the number of
Warrant Units (and other securities or property) purchasable upon the exercise
of this Warrant and the Exercise Price of such Warrant Units after such
adjustment, setting forth a brief statement of the facts requiring such
adjustment and setting forth computation by which such adjustment was made. Such
notice, in absence of manifest error, will be conclusive evidence of the
correctness of such adjustment.
 
13.    Miscellaneous.
 
(a)    Issue Date; Jurisdiction. The provisions of this Warrant will be
construed and will be given effect in all respects as if it had been issued and
delivered by Company on the date hereof. This Warrant will be binding upon any
successors or assigns of the parties hereto. This Warrant will constitute a
contract under the laws and jurisdiction of New York and for all purposes will
be construed in accordance with and governed by the laws of such State without
regard to its conflict of laws principles or rules.
 
(b)    Restrictions. Investor acknowledges that the Common Units acquired upon
the exercise of this Warrant, if not registered, may have restrictions upon
their resale imposed by state and federal securities laws and under the
Operating Agreement.
 
(c)    Modification and Waiver. This Warrant and any provisions hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the same is sought.
 
(d)    Notices. Any notice, request or other document required or permitted to
be given or delivered to Investor or Company will be delivered or sent by
certified or registered mail, postage prepaid, to Investor at its address as
shown on the books of Company or to Company at the address set forth in the IP
Agreement.
 
(e)    Investor’s Representations, Warranties and Covenants. All of the
representations, warranties and covenants made by Investor in the Agreement are
incorporated herein and made a part hereof and are restated upon exercise of the
Warrant.
 
(f)    Execution of Operating Agreement. As a condition of exercising the
Warrant and receiving Common Units, Investor (or Investor’s permitted assignee)
shall execute the then current VirtualScopics Operating Agreement if requested
to do so by Company.
 
IN WITNESS WHEREOF, Company has caused this Warrant to be executed by its
officers thereunto duly authorized.
 

      Dated as of: April 5, 2002  VirtualScopics, LLC  
   
   
    By:      

--------------------------------------------------------------------------------

Name: Mikael Totterman   Title: Chief Operating Officer

 
INVESTOR:
 
- 17 -

--------------------------------------------------------------------------------



Exhibit A
 
NOTICE OF EXERCISE
 
To:   VirtualScopics, LLC
 
(1)    The undersigned hereby elects to purchase _____________ Common Units of
VirtualScopics, LLC, a New York limited liability company (“Company”), pursuant
to the terms of the attached Warrant, and tenders herewith payment of the
purchase price in full as set forth in the Warrant and in the Agreement.
 
(2)    Please issue a certificate or certificates representing the Common Units
(if Company has issued certificates to any other holders of Common Units) in the
name of the undersigned or if no certificates are issued, please indicate on
Company’s member ledger that the undersigned is the holder of such Common Units.
 
 
By:______________________________


Name:____________________________


Dated:____________________________
 
NOTE: Signature must conform in all respects to holder’s name as specified on
the face of the attached Warrant.
 
- 18 -

--------------------------------------------------------------------------------



FIRST AMENDMENT TO THE
SALE OF INTELLECTUAL PROPERTY AGREEMENT
 
THIS FIRST AMENDMENT is made this 24 day of May, 2002, between VIRTUALSCOPICS,
LLC ("VirtualScopics") with a principal office located at 160 Office Parkway,
Pittsford, New York 14534 and UNIVERSITY OF ROCHESTER ("Rochester") with a
principal office located at 518 Hylan Building, P.O. Box 271040, Rochester, New
York 14627.


RECITALS:


A.    On April 5, 2002, Rochester and VirtualScopics executed and delivered a
certain Sale of Intellectual Property Agreement ("IP Agreement"). All
capitalized terms used but not defined in this Amendment shall have the meanings
ascribed to them in the IP Agreement.


B.    Pursuant to Section 2 of the IP Agreement, Rochester has agreed to sell
all of its right, title and interest in the IP (as defined in the IP Agreement)
to VirtualScopics free of all liens and encumbrances.


C.    Pursuant to Section 4 of the IP Agreement and in consideration for the
transfer of the IP, VirtualScopics is required to pay Rochester $1,500,000 (the
"Preferred Amount") and to deliver Rochester warrants to purchase
VirtualScopics' Membership Units (as more particularly defined in the IP
Agreement).


D.    To secure payment of the Preferred Amount only, Section 4.7 of the IP
Agreement provides that: "VirtualScopics will grant Rochester a security
interest, substantially in the form of the Security Agreement that shall be
attached to this Agreement as Exhibit 4.7, within fourteen (14) calendar days of
execution of this Agreement, in the Patent Rights for the payment of the
Preferred Amount. Upon payment of the Preferred Amount, Rochester's security
interest shall terminate."


E.    Pursuant to Section 8 of the IP Purchase Agreement, upon the occurrence of
a default by VirtualScopics including payment defaults of the Preferred Amount,
Rochester will have the right to terminate this Agreement and foreclose on its
security interest in the IP pursuant to the Security Agreement.


F.    As a result of VirtualScopics' intention to pay the Preferred Amount upon
consummation of the Pfizer Transaction, the parties desire to amend the IP
Agreement to more accurately reflect the purchase and sale of the IP pursuant
thereto.


PROVISIONS:


NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
parties agree as follows:

- 19 -

--------------------------------------------------------------------------------



1.    Amendment to the IP Agreement.


(a)    Section 2.4 shall be revised to remove Section 2.4(b) and the last
sentence of Section 2.4 from the IP Agreement in its entirety.


(b)    Section 2.6 shall be revised to remove Section 2.6(d) from the IP
Agreement in its entirety.


(c)    Sections 4.1(a), (b), and (c) shall be deleted in their entirety and a
new Section 4.1 shall be added as follows:


"4.1 VirtualScopics shall pay Rochester $1,500,000 concurrently with the
occurrence of the Pfizer Transaction."


(d)    Section 4 shall be revised to remove Sections 4.2, 4.3, 4.4, 4.5, 4.6,
and 4.7 from the IP Agreement in their entirety.


(e)    Exhibit 4.7 is removed from the IP Agreement in its entirety.


(f)    Section 4.8 shall be renumbered to Section 4.2 and Exhibit 4.8 shall be
renumbered to Exhibit 4.2.


(g)    Section 8 shall be revised in its entirety to read as follows:


"8.1 If VirtualScopics defaults in any obligation hereunder, Rochester will have
the right to pursue any and all remedies available to it in law and in equity."


(h)    Section 8.2 shall be removed from the IP Agreement in its entirety.


2.    Satisfaction of Conditions. The parties agree that upon execution and
delivery of this Agreement and the payment of the amount due pursuant to revised
Section 4.1 of the IP Agreement, VirtualScopics will have satisfied all
conditions precedent set forth in Sections 2.4, 2.5 and 2.6 of the IP
Agreement. 


3.    No Other Changes. Except as amended hereby and to the extent the dates for
satisfaction of the contingencies set forth in Section 2.4 of the IP Agreement
were extended by letters executed by Rochester on April 19, 2002 and May 2,
2002, the terms and conditions of the IP Agreement shall remain in full force
and effect as agreed to on the 5th day of April, 2002.


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.
 

        VIRTUALSCOPICS, LLC  
   
   
    By:   /s/ Mikael Totterman  

--------------------------------------------------------------------------------

Mikael Totterman   Its: Chief Operating Officer


      UNIVERSITY OF ROCHESTER  
   
   
    By:   /s/ Charles Phelps  

--------------------------------------------------------------------------------

  Its: Chief Operating Officer

 
- 20 -

--------------------------------------------------------------------------------






 